Sector of berries and cherries intended for processing (debate)
The next item is the oral question by Mr Daul and Mr Janusz Wojciechowski, on behalf of the Committee on Agriculture and Rural Development, to the Commission, on the situation of the sector of soft fruits and cherries intended for processing - B6-0435/2006).
Mr President, we can see the growing importance of the market for fruit and vegetables. This is partly a result of increasing consumption, and of the interest farmers have in growing such products to improve their income. During the accession talks, despite the good examples of solutions for the markets for tomatoes, peaches or citrus fruit, there was lack of will on the part of the EU to positively resolve the problem of the berries market. 2004 was a difficult year for berry growers in Poland. I sent my first letter about this to the former Commissioner for Agriculture, Mr Fischler, in July 2004. At the same time, the European Commission started work on simplifying the common market in fruit and vegetables in the EU, on which it reported in August 2004. In March 2005 the European Parliament adopted a position on this matter.
As a result of numerous interventions and speeches by Polish MEPs to the Committee on Agriculture, we succeeded in convincing our chairman Joseph Daul to speak on this matter. As a result, in April and July 2005 Poland received experts' visits by representatives of the European Commission who looked into the issue of the berry and cherry market in Poland and drew up a report. In 2005 Polish berry growers had to deal with negative returns on produce in that market. In 2006 the Agricultural Commission of the European Parliament included in its programme a session in Poland, enabling MEPs to see for themselves the hardships that their Polish colleagues had been talking about. The Commissioner, who is not present here today, was probably already well acquainted with the problem. By the way, I am curious to know whether anyone in the Commission has counted how many speeches Members have made in this matter.
During the visit to Poland, the European Commission for the first time presented a report on the situation in the berry, cherry and cherries for processing sector. The report is incomplete as it does not take into account the lack of horizontal integration, that is to say relations between the farmer and the processor. Also, it does not mention that growers are absent from the ownership structure of this industry, and that foreign capital is dominant. Nor does it present scenarios for the likely development of the situation on the berries market in the future. It is stated that all the problems of this particular Polish market have to resolve themselves. 2006, like the two previous years, has again proved extremely difficult for soft fruit growers, and has been a crisis year. The Committee on Agriculture has therefore requested that action on this be speeded up and intensified, the result being today's debate and the resolution which this House will adopt in tomorrow's vote. We now have the final version, so let us go through it.
MEPs appeal to the European Commission firstly to take action to improve the competitiveness of berries in the EU. Secondly, it should take immediate action to limit the excessive import of berries from third countries at dumping prices. As we know, the Anti-Dumping Committee yesterday decided to impose immediate duties on frozen strawberries exported by Chinese firms. The additional duties will be 0%, 12.6% or 32.4% depending on the situation. Thirdly, a support mechanism for grower groups should be introduced, which would give growers greater encouragement to form groups, for example, by doubling the rate of aid for groups that are formed and then recognised. Fourthly, other instruments should be introduced, such as a special safeguard clause, entry price mechanisms or inclusion of berries on the list of sensitive products. A fifth recommendation is to implement a system to support the processing of berries such as strawberries or raspberries similar to that currently used for tomatoes, peaches or citrus fruits, to stabilise the market.
As regards the final point, I know that Commissioner Fischer-Boel, who is not present today, was rather sceptical about this, which is why it may be worth considering the introduction of a regional system of payments for growing berries for processing. This would be in addition to the current subsidies within the SAPS system. A similar solution is proposed for reforming the banana market, where there is a change in the rules for granting subsidies for products expressed in tonnes in favour of subsidies calculated by land area. In order to increase the competitiveness of the sector, these payments must be tied in with an obligation to join producer groups or organisations, and an obligation to sell produce within a contracting framework. The resolution also contains a number of other interesting measures and proposals.
Berry growers have lost three years, and at the rate things are going with the reform of the market, it seems they will lose two more. It is only in April 2007 that legislative proposals for solutions in the fruit and vegetable sectors are planned to be tabled.
Thank you for your question. As far as I understood, it contains six points, and I will address them one by one.
Point one: yesterday, the Commission services presented to the Member States at the Anti-Dumping Committee a draft regulation to impose provisional additional duties on imports of frozen strawberries from China. The written procedure for adoption by the Commission is under way.
Regarding the second point, the issue of the low level of organisation in new Member States will be considered in the framework of preparations for the proposal on reforming the common market organisation for fruit and vegetables.
On point three, the Commission proposed recently to simplify state aid rules so as to facilitate crisis support. In particular, it is proposed that, under certain conditions, aid to compensate for bad weather would be exempted from prior authorisation by the Commission.
Point four concerns crisis management. The issue of crisis management will be considered in Commission reform proposals for fruit and vegetables.
Concerning point five, the Commission is not in favour of setting up EU subsidised grubbing-up programmes. However, Member States have the possibility to implement national programmes provided that they meet state aid rules.
Finally, point six: promotion is indeed an important aspect. EU funds are available for promotion of programmes, and let me remind you that most of the above-mentioned aspects are being examined in the preparation process for the common market organisation reform proposals that the Commission will table in the near future.
on behalf of the PSE Group. - (HU) The action plan prepared by the European Commission is a good foundation, and the anti-dumping decision regarding Chinese strawberries is positive, although this is not a lasting solution. The only reassuring, long-term solution would be for these types of produce - cherries, sour cherries, berries, mushrooms and corn - to be included among the produce intended for processing, and therefore among those that benefit from processing subsidies within the framework of the reform of the fruit and vegetable sector.
This would be very important especially for the new Member States, particularly since this year the producers in the new Member States are receiving only 35% of the direct payments. If produce in this sector is not included among those intended for processing, there will be no significant help for the new Member States. I have fought for this over a year and a half and will continue to do so.
on behalf of the UEN Group - (PL) Mr President, although we have been discussing soft fruit, we have had hard-fought battles over them since the beginning of this term. I am very pleased that the difficult situation of soft fruit growers has met with the understanding of this House. As a Polish MEP I would like to thank all my colleagues for this. I thank you for your sympathetic approach to the issue, which above all affects farmers in my country. I thank you for your solidarity, particularly our colleague from the Agriculture Commission who personally came to Poland to meet farmers and see their situation on the ground.
The draft resolution contains actions that will satisfy our farmers and bring about stabilisation of the soft fruit market, which is very important for the future of this important sector. Protection against excessive imports, inclusion of soft fruits on the list of sensitive items, increased aid to groups of producers and compensation for fruit not sold during the crisis are all solutions that are badly needed.
I believe that the statements in this resolution will not remain on paper only, and that the European Commission will promptly put forward specific draft legislation. As co-author of the draft resolution, I ask you to vote in support of it.
(PL) Mr President, today's debate on the situation in the berries and cherries for processing sector is the culmination of over two years of discussions of this key issue for European growers and processors. The lack of protection for the internal market, dumping, natural disasters, low prices, and greed and unfairness among many buyers have resulted in huge losses for fruit farmers, particularly in new Member States such as Poland, which accounts for two-thirds of the output of such produce in the EU.
The difficult situation on the berry market has had the biggest impact on farmers in the poorest region in Europe, Lubelszczyźna, which produces one sixth of total output. In my parliamentary activities I have frequently raised this issue in various forms. I am therefore happy that today our debate will end with a concrete resolution which will allow us to repair the negotiating errors we made in Copenhagen and provide a basis for the decision which thousands of farmers are waiting for.
I therefore thank all the Members for their cooperation and look forward to their positive support for the resolution in the vote.
(PL) Mr President, we are debating the soft fruit sector in a situation where the European Commission has, after nearly two years of efforts on the part of many Members, decided to impose anti-dumping duties on frozen strawberries imported from China. This is a long-awaited decision which, one hopes, will limit the threat of growing exports of frozen strawberries from China at dumping prices. I would like to express the hope that the European Commission will soon also put into effect other proposals contained in the draft resolutions prepared by Mr Daul and Mr Wojciechowski such as protective clauses, entry prices, compensation for losses due to unfavourable weather conditions or a crisis on the market, and a strong support mechanism for producer groups and organisations.
Thank you for your contributions to this debate. I will inform my colleague, Commissioner Fischer Boel, about the concerns you have raised.
All these points are being considered and discussed at length in the framework of the preparation of the forthcoming fruit and vegetables reform that is just around the corner. I shall do my utmost to respond to some of the issues you raised.
Mr Tabajdi's question centred around the idea that the Commission should introduce support for producer organisations that sell soft fruit to the processing industry. Another point he made concerned support for producer organisations that sell soft fruit to the processing industry at a time when existing schemes are being reviewed in the context of the reform of the sector. The Commission considers that the introduction of such a support scheme would be inadequate from a technical point of view. It would also be untimely and would not be in line with the principles behind CAP reform.
'The Commission should devise and implement measures restricting excessive imports of soft fruit, in particular those which apply dumping prices'. It is true that some of the difficulties faced in the sector of strawberries for processing originate from low-priced imports of frozen strawberries from third countries. Yesterday, the Commission presented to the Member States and the Anti-Dumping and Anti-Subsidy Committee a proposal to impose provisional anti-dumping measures on imports of frozen strawberries from China. The procedure for adoption by the Commission is under way. In the other subsectors, imports from third countries either play a marginal role - for example as regards blackcurrants and sour cherries - or have decreased in the last years - as is the case with raspberries, for example. In the case of frozen raspberries, Poland has increased its market share in the last few years, at the expense of imports from third countries.
Mr Siekierski, you were asking about support schemes for grouping producers: these exist both in the common organisation of the market in fruit and vegetables and in rural development legislation. In its report on the situation in the sector of soft fruits and cherries, the Commission has indicated that, in the framework of the reform of the common organisation of the market in fruit and vegetables, the Commission may propose specific additional support for Member States with low levels of organisation, and this is being looked at in the context of the preparation of the reform.
Mr Siekierski, Mr Wojciechowski and others want to include soft fruits on the list of sensitive goods and bring them under the special safeguards clause and the entry price system. The special safeguards clause was introduced in the Uruguay Round for products that had tariffs. In the case of fruit and vegetables, this concerned products under the reference price system. It is no longer possible to increase the list of products covered by the special safeguards. Similarly, the entry price system applies to products that were previously covered by the reference price system. There is no possibility of including soft fruits under the entry price system.
Thank you, Commissioner, for your information. Cherries are my favourite fruit also, so I can sleep more easily. I hope that that goes for other Members also.
I have received a motion for a resolution) tabled in accordance with Rule 108(5) of the Rules of Procedure.
The debate is closed.
The vote will take place tomorrow at 11 a.m.